Citation Nr: 1632512	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  05-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to May 1, 2003, for the 70 percent rating assigned for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, assigned a 70 percent rating for PTSD, effective May 1, 2003.

This matter was most recently before the Board in December 2010, when it was remanded for further development.  It has a lengthy procedural history to include a November 2009 order by the Court of Appeals for Veterans Claims (Court) that granted a joint motion for remand (JMR) and vacated an October 2008 Board decision that denied entitlement to an earlier effective date for the 70 percent rating assigned for PTSD.  The Court, however, found the Veteran had abandoned his claim of entitlement to an effective date prior to January 1, 2001, for the 50 percent rating assigned for PTSD.

In the November 2009 order, the Court also directed the Board to determine whether the Veteran raised the issue of an effective date prior to May 1, 2003, for a total disability rating based on individual unemployability (TDIU) in conjunction with his appeal of the effective date assigned for the 70 percent rating assigned for TDIU.  In its December 2010 remand, the Board determined the issue of an effective date prior to May 1, 2003 for TDIU was raised in conjunction with the appeal of the effective date assigned for PTSD.  The Board further determined it did not have jurisdiction to adjudicate this issue because it had not been addressed by the agency of original jurisdiction (AOJ) in a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board directed the AOJ to consider the issue of an earlier effective date for TDIU and issue a SOC if the benefit was not granted.  In the remand directives, the Board instructed the AOJ to return the issue to the Board only if the Veteran perfected an appeal after the issuance of the SOC, which put the Veteran on notice of the requirement of filing a substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).

In April 2014, the AOJ issued a SOC to the Veteran addressing the effective date of TDIU; however, the Veteran did not file a substantive appeal until November 2014, well beyond the sixty-day response period provided by statute.  See 38 U.S.C.A. § 7105(d)(3).  The Veteran did not request an extension of the sixty-day period or otherwise provide good cause for the failure to timely file a substantive appeal.  See id.; 38 C.F.R. § 20.303.  

The Veterans Appeals Control and Locator System (VACOLS) shows the AOJ closed the appeal in June 2014 pursuant to 38 C.F.R. § 19.32 for failure to respond to the SOC within the period allowed by statute, and the issue was not certified to the Board.  Thus, the Board finds this issue has been finally adjudicated and is not on appeal before the Board.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (a claimant's failure to file a timely substantive appeal from an AOJ decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the AOJ closed the appeal pursuant to 38 C.F.R. § 19.32); see also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (noting that although the failure to file a substantive appeal is not a jurisdictional bar the Board may decline to exercise jurisdiction over an appeal as a prudential matter so long as VA has not explicitly or implicitly waived the untimeliness of the substantive appeal).  

The Board notes the Veteran has perfected an appeal for the issue of entitlement to an earlier effective date for service connection for ischemic heart disease; however, the Veteran requested a local hearing regarding this issue.  This hearing was conducted in April 2016.  The Veteran has not been issued a rating decision or a supplemental statement of the case since the April 2016 hearing.  Further, the issue was not certified to the Board.  Thus, it will not be addressed in this decision.

The Veteran appeared at a hearing before the undersigned in December 2005.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  A February 2001 rating decision that assigned a 50 percent rating for PTSD, effective January 1, 2001, is final.

2.  The Veteran filed an increased rating claim for PTSD in May 2003, after being released from VA in-patient psychiatric treatment.

3.  There is no evidence that indicates an increase in the Veteran's PTSD symptomatology in the year prior to his May 2003 increased rating claim, other than the VA inpatient psychiatric treatment from April 8, 2003, to April 30, 2003, for which he was awarded a temporary total rating.


CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2003, for the 70 percent rating assigned for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; and that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an earlier effective date in December 2006.  With respect to the timing of the notice, the Board points out that the Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In this case, the December 2006 VCAA notice was untimely; however, the Court specifically stated in Pelegrini that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA content complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in December 2006 and a supplemental statement of the case was issued subsequent to that notice in March 2007, the Board finds that notice is pre-decisional as per Mayfield v Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA has also satisfied its duty to assist.  The outcome in this appeal essentially turns on the date the Veteran filed his claim and whether there is evidence that shows an increase in disability within the year prior to the filing of the claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran's hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

In its November 2009 order that granted a JMR, the Court indicated the Board provided an inadequate reasons and basis for its prior determination that all requested development had been completed regarding the Veteran's claim.  Specifically, the Court noted a response from the Social Security Administration (SSA) that indicated the Veteran's SSA records may be available at the SSA office in Dearborn, Michigan.  Pursuant to the Court's order, the Board remanded this matter in December 2010 so the AOJ could request SSA any available SSA records.  On remand, the AOJ made several requests for the Veteran's SSA records.  The AOJ received negative responses on each request.  In April 2012, the AOJ made a formal finding the Veteran's SSA records are unavailable and further efforts to obtain them would be futile.  Thus, the AOJ substantially complied with the prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Ultimately, there is no indication that there is any relevant evidence outstanding regarding this claim, and the Board will proceed with consideration of the appeal.  See 38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has previously determined a February 2001 rating decision that assigned a 50 percent rating for PTSD, effective January 1, 2001, is final.  The Veteran appealed this determination to the Court as part of his appeal of the October 2008 Board decision.  As noted in the introduction, the Court found the Veteran abandoned this issue on appeal.  "Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review."  Browder v. Brown, 5 Vet. App. 268, 270 (1993); see also Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997); In re Smith, 10 Vet. App. 311, 314 (1997). Thus, the Board is not permitted to revisit this issue.

Subsequent to the February 2001 rating decision, the Veteran filed a claim for an increased rating for PTSD in May 2003.  Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, the evidence establishes an increase in PTSD symptomatology in April 2003 when the Veteran was admitted for VA in-patient psychiatric treatment.  The Board notes the Veteran was hospitalized from April 8, 2003, to April 30, 2003, and was awarded a temporary 100 percent evaluation for that time period.  The medical evidence regarding the Veteran's April 2003 hospitalization is the only evidence of an increase in disability within one year of the May 2003 claim.  Therefore, the Board finds that it is not factually ascertainable that an increase in disability began prior to his April 2003 hospitalization in order to assign an earlier effective date for the 70 percent rating for PTSD.  As the veteran was awarded a 100 percent temporary rating from April 8, 2003, to April 30, 2003, the effective date of May 1, 2003, the day following his hospitalization, is appropriate for the 70 percent rating assigned for PTSD.  Consequently, his appeal for an earlier effective date for the 70 percent rating for PTSD must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to May 1, 2003, for the grant of a 70 percent rating for PTSD is denied.



____________________________________________
James L. March
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


